DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 5-19 in the reply filed on 02/26/2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“feed motor controller” in claim 1 which has been interpreted as a computer (para 0031).
“selection motor controller” in claim 1 which has been interpreted as a computer (para 0036).
“hardware mechanism” in claim 14 which has been interpreted as a keypad, buttons, or switches (para 0054).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debora (US20160052208).

In reference to claim 5:
Debora discloses automatic filament change apparatus comprising:
a plurality of input ports, wherein each of the input ports accepts a strand of filament from a filament roll in a queue (Fig. 5A numerals 308 and 310);
an output port, wherein the output port directs the strand of filament to a three- dimensional printer (Fig. 5A numeral 312);
an end sensor capable of detecting a tail end of the strand of filament as it passes out of the input port (paras 0127-0128; Figs. 3A and 3B);
a feed motor, wherein the feed motor propels the strand of filament through the input port and the output port (second motor 708)(paras 0147 and 0187);
a feed motor controller, wherein the feed motor controller controls the feed motor (para 0029);

a selection motor controller, wherein the selection motor controller controls the selection motor to align the output port with the input port selected by the selection motor controller (paras 0027, 0260).

In reference to claim 6:
In addition to the discussion of claim 5, above, Debora further discloses further comprising a blade for cutting a smooth face at each end of the strand of filament (paras 0193-0194).

In reference to claim 7:
In addition to the discussion of claim 6, above, Debora further discloses wherein the blade comprises one or more straight blades (paras 0193-0194; Figs. 6A-6B).

In reference to claim 8:
In addition to the discussion of claim 6, above, Debora further discloses wherein the blade comprises one or more curved blades (para 0195).

In reference to claim 12:
In addition to the discussion of claim 5, above, Debora further teaches the use of an optical sensor for detecting a feedstock (para 0185; Fig. 3B)(detection of the feedstock necessarily includes detection of the ends).

In reference to claim 13:


In reference to claim 18:
In addition to the discussion of claim 5, above, Debora further discloses wherein the selection motor acts upon a mechanism that includes the input ports, to align the input port selected by the selection motor controller with the output port (para 0117 stating the linear or rotary actuator can be attached to either the feedstock or the cutter module).

In reference to claim 19:
In addition to the discussion of claim 5, above, Debora further discloses wherein the selection motor acts upon a mechanism that includes the output port, to align the input port selected by the selection motor controller with the output port (para 0117 stating the linear or rotary actuator can be attached to either the feedstock or the cutter module).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debora as applied to claim 6, above, and further in view of Waldrop (US20170144375).
In addition to the discussion of claim 6, above, Debora does not disclose wherein the blade comprises a hole with a sharpened interior edge. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Waldrop teaches a blade for cutting a filament wherein the blade comprises a hole with a sharpened interior edge (paras 0095-0096; Fig. 8B numeral 806-3, Fig. 3 numeral 304-1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting mechanism of Waldrop into the apparatus of Debora because both elements are known for cutting filament in fused filament deposition and the combination yields predictable results, e.g. the filament is cut using a mechanism known as suitable for the intended use.

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debora as applied to claim 5, above, and further in view of Menchik (US20060127153).

In reference to claim 10:


In reference to claim 11:
In addition to the discussion of claim 5, above, Debora does not disclose further comprising a weight sensor at each of the filament rolls in the queue, wherein the weight sensor can be calibrated when the filament roll is loaded in the queue, such that the weight sensor may detect when the filament roll runs out of filament. However, this is taught by Menchik. Menchik teaches an apparatus and method for controlling modeling material supply in a three-dimensional object-printing system (abstract). The apparatus of Menchik utilizes a sensor which may weigh the material in the cartridge, i.e. a storage unit. The controller may calculate the quantity of material in the cartridge by, for example, subtracting the current weight of the cartridge from the known weight of a full cartridge (para 0047). It would have 

In reference to claim 14:
In addition to the discussion of claim 5, above, Debora does not disclose further comprising at least one of: a hardware mechanism by which an operator triggers a filament change; and a network connection to at least one computer terminal and selection control logic capable of accepting a signal over the network connection to trigger the filament change (paras 0044 and 0053). However, this is taught by Menchik. Menchik teaches an apparatus and method for controlling modeling material supply in a three-dimensional object-printing system (abstract). Menchik further teaches comprising at least one of: a hardware mechanism  by which an operator triggers a filament change; and a network connection to at least one computer terminal and selection control logic capable of accepting a signal over the network connection to trigger the filament change (paras 0044 and 0053). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Debora with the communication devices of Menchik in order obtain a system that can alert an operator when the amount and/or type of material in one or more cartridges requires replacement (para 0053).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debora as applied to claim 5, above, and further in view of Hoelldorfer (US20180200955).
In addition to the discussion of claim 5, above, Debora does not disclose wherein the feed motor is a Bowden drive stepper motor. However, a rationale to support a conclusion that a claim would have .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debora as applied to claim 5, above, and further in view of McKinney (US20190111620).
In addition to the discussion of claim 5, above, Debora further discloses wherein the selection motor is a linear actuator (para 0266; Figs. 13A and 13B). Debora does not disclose wherein the selection motor is a motor on a lead screw. However, lead screws are recognized in the art as mechanisms for causing a linear movement. For example, McKinney demonstrates the use of lead screws for causing linear motion of a print head (para 0011; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a lead screw, as taught by McKinney, as a linear actuator in the apparatus of Debora because lead screws are recognized in the art as useable for providing movement in a linear direction (See MPEP 2144.07).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debora as applied to claim 5, above, and further in view of Mackie (US20130189435).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742